DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The claims are rejected as follows:
Claims 1–5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawano et al., JP 2002 – 370020 A (“Kawano”)1. 
Regarding Claim 1: 
It is noted here that the term “hydrophobic,” by definition, means that a contact angle is more than 90 degrees and “hydrophilic,” by definition, means that a contact angle is less than 90 degrees. Therefore, applicant’s amendment of claim 1 in the most recent claim set does not change the scope of their current invention compared to the previous claim set. 
Kawano discloses a filter media (i.e., as shown in Fig. 1) comprising a membrane (i.e., porous PTFE membrane 1) and a protective scrim (i.e., second permeable support membrane 2) secured to a surface of the membrane 1. Kawano Fig. 1, p. 2. The membrane 1 comprises fibres of a first polymer having a diameter less than 1 micron (i.e., PTFE fiber with average fiber diameter of 0.2 µm). Id. at Fig. 1, p. 3. The scrim 3 comprises fibres of a second polymer (i.e., PET with a fiber diameter of 20µm). Id. 

    PNG
    media_image1.png
    264
    555
    media_image1.png
    Greyscale

Kawano is silent about the fact that the first polymer of PTFE has a contact angle greater than 90 degrees, and the second polymer of PET has a contact angle less than 90 degrees. 
However, the instant disclosure teaches that the first polymer is PTFE. Spec. dated 04/24/2020 (“Spec.”) p. 3. The instant disclosure also teaches that the second polymer is PET. Id. Since the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01(I). Therefore, the claimed contact angle for the first polymer of PTFE and the second polymer of PET is anticipated by Kawano.  Additionally, since the first polymer of PTFE has a contact angle of greater than 90 degrees, it is concluded that the first polymer of PTFE is hydrophobic and similarly, since the second polymer of PET has a contact angle of less than 90 degrees, it is concluded that the second polymer of PET is hydrophilic. 
Regarding claim 2:
Kawano discloses the filter media of claim 1, wherein the first polymer is polytetrafluoroethylene. Kawano Fig. 1, p. 3. 
Regarding claim 3:
Kawano discloses the filter media of claim 1, wherein the hydrophobic scrim 3 has an areal weight of 30 g/m2. Kawano Fig. 1, p. 3. 
Regarding claim 4:
Kawano discloses the filter media of claim 2, wherein the hydrophilic scrim 3 has an areal weight of 30 g/m2. Kawano Fig. 1, p. 3.
Regarding claim 5:
Kawano discloses the claimed limitation of that the filter media of claim 1, wherein the second polymer is polyethylene terephthalate, which is PET. Kawano Fig. 1, p. 3. 
Response to Arguments
Claim Rejections - 35 USC § 112(b)
The examiner withdraws the current 35 U.S.C. §112(b) rejection as the applicant has amended the claims to overcome the current rejection. 
Claim Rejections - 35 USC § 102(a)(1)
The applicant amended claim 1 to recite a further limitation of a “hydrophobic membrane and a hydrophilic protective scrim” and submits that Kawano fails to disclose amended limitation. Applicant Rem. dated Aug. 23, 2022 (“Applicant Rem.”) p. 5. The applicant also argues that Kawano teaches that a filter comprising a PTFE porous membrane and gas permeable scrim is easily charged by friction, and Kawano solves the problem by using a “hydrophilically treated” PTFE porous membrane. Id. at p. 6. Based on this, the applicant argues that Kawano cannot be said to inherently disclose a hydrophobic membrane, as its PTFE is hydrophilically treated. Id. 
In response to the applicant’s argument, the examiner would like to first point that the current invention is related with a PTFE film, not a “hydrophilically treated” PTFE film. The latter being hydrophilic does not indicate that nontreated PTFE film is hydrophilic. In fact, this actually serves as a piece of evidence of proving that Kawano’s PTFE film is hydrophobic, because if it were hydrophilic, then it would not be necessary to further “hydrophilicallly treated.”  
The applicant argues that neither PTFE nor PET are inherently hydrophobic and hydrophilic. Id. The applicant cites to Thomas Scientific’s hydrophilic PTFE filter s and Steriltech’s hydrophobic PET filter to argue that there is no way to determine that the PTFE in Kawano is necessarily hydrophobic or that the PET in Kawano is necessarily hydrophobic. Id. at p. 6. 
In response to the applicant’s argument, it is noted here that the citation of Thomas Scientific is directed to a filter that filter both aqueous and organic solvents based on the information provided on the website cited by the applicant, this is not within the same field of endeavor as the current invention is directed to gas filtration. Spec. dated Apr. 24, 2020 (“Spec.”) p. 1. The specific composition of the “hydrophilic PTFE membrane” from Thomas Scientific is unknown. Based on the disclosure of Kawano, which was cited by the applicant, a PTFE film could be “hydrophilically treated.” Therefore, without a specific disclosure of what the specific composition of the Thomas scientific’s hydrophilic PTFE membrane is, it is not accurate to conclude that PTFE itself could be hydrophilic. Additionally, the examiner points out that the cited website of Thomas Scientific discloses that its hydrophilic PTFE membrane would render hydrophobic is dried. 
As for the PET membrane from Steriltech, the same arguments above would apply lacking disclosure of what the specific composition of the “hydrophobic polyester” is. A statement on Steriltech reads “polyester track-etch membrane filters have been treated using a proprietary process to render them permanently hydrophobic and oleophobic.” Without knowing what the specific proprietary process is, it is not accurate to equal the PET membrane from Steriltech to Kawano or the second polymer from the current invention. 
New Claim
As mapped in the claim rejection section, Kawano disclose that its second polymer could be polyethylene terephthalate (PET), which anticipates claim 6. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                         

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Kawano reference is the 7-page Foreign Reference dated May. 24, 2022. A copy of Kawano’s machine translation is provided with the office action. The examiner relies on the original document for figure and the machine translation for text.